Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This office action is in response to the application filed 3/27/2020 in which Claims 1-20 are pending.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/27/2020 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-13, 16 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 2017/0124958 to Pyo et al (“Pyo”) in view of U.S. Patent Publication 2019/0180689 to Chen et al (“Chen”).
As to Claim 1, Pyo teaches a display device comprising: 5a display comprising scan lines, data lines, light emission control lines, and pixels connected to the scan lines, to the data lines, and to the light emission control lines (display device 100 may include a display panel 110, a gate driver 120, a data driver 130, a light emission driver 140; display panel 110 may include gate lines S1 through Sn, data lines D1 through Dm, light emission control lines E1 through En, and pixel 111, see ¶ 0055-0056; Fig. 1); a scan driver configured to sequentially provide scan signals to the scan lines (gate driver 120 [scan driver] may generate the gate signal based on the gate driving control signal, and may provide the gate signal to the pixel 111 through a respective one of the gate lines S1 through Sn, see ¶ 0058; Fig. 1); a data driver configured to provide data signals to the data lines (data driver 130 may generate the data signal based on data driving control signal and based on the input image data, and may provide the data signal to the pixel 111 through a corresponding one of the data lines D1 through Dm, see ¶ 0061; Fig. 1);  10a light emitting driver configured to provide light emission control signals to the light emission control lines based on a light emission clock signal having pulses (light emission driver 140 may generate a light emission control signal based on the light emission driving control signal, e.g. through light emission control lines E1 through En, see ¶ 0063); and a timing controller configured to provide the light emission clock signal to the light emitting driver (light emission driving control may be provided from the timing controller 150 to the light emission driver 140, see ¶ 0063), 
Pyo does not expressly disclose a timing controller configured to output the pulses of the light emission clock signal during a frame in a first mode, to mask at least one pulse of the pulses during a first period of 15the frame in a second mode, and to output at least another pulse of the pulses during a second period after the first period.
Chen teaches a timing controller configured to output the pulses of the light emission clock signal during a frame in a first mode (several pulses (duration T1) of the light emission start signal EMST1 [light emission clock signal] , to mask at least one pulse of the pulses during a first period of 15the frame in a second mode, and to output at least another pulse of the pulses during a second period after the first period (the display device 100 in the second mode may integrate several pulses (duration T1) of the light emission start signal EMST1 in the periods of the frames F1 to F4 in the first mode to a pulse (the duration T3) of the light emission start signal EMST2 that corresponds to the frame F1 in the second mode, and shorten an output of the light emission clock signal EMST2_CLK in the periods of the frames F2 to F4, e.g. F2 is the first period of the frame in a second mode, that are skipped, see ¶ 0023; the second mode (that is, the frame skip mode), see ¶ 0027).   
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Pyo with Chen to teach a timing controller configured to output the pulses of the light emission clock signal during a frame in a first mode, to mask at least one pulse of the pulses during a first period of 15the frame in a second mode, and to output at least another pulse of the pulses during a second period after the first period. The suggestion/motivation would have been in order to maintain the luminance representation in the periods of the frames F1 to F4 and reduce the power consumption (see ¶ 0027).
As to Claim 2, Pyo and Chen depending on Claim 1, Chen teaches wherein the light emitting driver is configured to sequentially provide the light emission control signals to the light 20emission control lines in the first mode (several pulses (duration T1) of the light emission start signal EMST1 [light emission control signal] in the periods of the frames F1 to F4 in the first mode, see ¶ 0023; first mode (that is, the general display mode), see ¶ 0027), and is configured to not provide any of the light emission control signals to one of the light emission control lines corresponding to the at least one pulse in the second mode (the display device 100 in the second mode may integrate several pulses (duration T1) of the light emission start signal EMST1 in the periods of the frames F1 to F4 in the first mode to a pulse (the duration T3) of the light emission start signal EMST2 that corresponds to the frame F1 in the second mode, and shorten an output of the light emission clock signal EMST2_CLK in the periods of the frames F2 to F4 [masking pulses in the second mode] that are skipped, see ¶ 0023; the second mode (that is, the frame skip mode), see ¶ 0027).
  As to Claim 3, Pyo and Chen depending on Claim 2, Chen teaches wherein the first period is less 25than or equal to a pulse width of each of the light emission control signals (pulse duration T1 [pulse width of EMST1] of the light emission start signal EMST1 is separately approximately 10% of each of the periods of the frames F1 to F4, see ¶ 0021).  
 As to Claim 4, Pyo and Chen depending on Claim 3, Chen teaches wherein the second period is greater than or equal to a cycle of the light emission clock signal (the pulse duration T3 of the light emission start signal EMST2 is a sum of the duration T1 of all pulses of the light emission start signal EMST1 (that is, T3=4*T1), see ¶ 0021).  
wherein the light emission clock signal comprises a first light emission clock signal, and a second light emission clock 5signal obtained by delaying a phase of the first light emission clock signal by a half period (Figure 4 illustrates the light emission start signal EMST2-1_CLK precedes the light emission start signal EMST2_CLK by a half period), and wherein the timing controller is configured to partially mask the first light emission clock signal or the second light emission clock signal in the second mode (in the second mode, the frame F1 keeps operating normally to update images; and the frames F2 to F4 are skipped and do not update images…The light emission start signal EMST2 includes one pulse. Duration T3 of the pulse is overlapped with at least a part of the period of the frame F1, and the light emission start signal EMST2 remains at the low level VL3 in the periods of the frames F2 to F4, see ¶ 0021; shorten an output of the light emission clock signal EMST2_CLK in the periods of the frames F2 to F4 [outputting another pulse during a second period] that are skipped, see ¶ 0023; the second mode (that is, the frame skip mode), see ¶ 0027).  
As to Claim 6, Pyo and Chen depending on Claim 5, Chen teaches 10wherein, in the second period, the first light emission clock signal has at least one pulse, and the second light emission clock signal has at least one pulse (the display device 100 in the second mode may integrate several pulses (duration T1) of the light emission start signal EMST1 in the periods of the frames F1 to F4 in the first mode to a pulse (the duration T3) of the light emission start signal EMST2 that corresponds to the frame F1 in the second mode [masking a pulse .  
As to Claim 7, Pyo and Chen depending on Claim 5, Chen teaches wherein the timing controller is 15configured to partially mask the other of the first light emission clock signal and the second light emission clock signal (duration T1) of the light emission start signal EMST1 in the periods of the frames F1 to F4 in the first mode to a pulse (the duration T3) of the light emission start signal EMST2 that corresponds to the frame F1 in the second mode, and shorten an output of the light emission clock signal EMST2_CLK in the periods of the frames F2 to F4 that are skipped [partially masking the second light emission clock signal], see ¶ 0023).  
As to Claim 8, Pyo and Chen depending on Claim 5, Chen teaches wherein the frame further comprises a third period after the second period, 20wherein the timing controller is configured to mask the first and second light emission clock signals during the third period in the second mode, and wherein the third period is larger than a pulse width of each of the light emission control signals (duration T1) of the light emission start signal EMST1 in the periods of the frames F1 to F4 in the first mode to a pulse (the duration T3) of the light emission start signal EMST2 that corresponds to the frame F1 in the second mode, and shorten an output of the light emission clock signal EMST2_CLK in the periods of the frames F2 to F4 that are skipped [partially masking the second light emission clock signal], see ¶ 0023; the pulse duration T3 of the light .  
As to Claim 9, Pyo and Chen depending on Claim 1, Chen teaches 25wherein the scan driver is configured to generate the scan signals based on a scan clock signal, and wherein the timing controller is configured to provide the scan clock signal to the scan driver (gate driver 120 [scan driver] may generate the gate signal based on the gate driving control signal, and may provide the gate signal to the pixel 111 through a respective one of the gate lines S1 through Sn, see ¶ 0058; Fig. 1), and to mask one pulse of the scan clock signal in the second mode (each duration T3 of the pulses of the light emission start signals EMST2, EMST2-1, and EMST2-2 is overlapped with the duration T2 of the pulse of the scanning start signal VST2, see ¶ 0025).  
As to Claim 10, Pyo and Chen depending on Claim 9, Pyo teaches wherein the data driver is configured to output a data voltage corresponding to a black grayscale at a first time 5point at which the pulse of the scan clock signal is masked (The off-duty ratio may be determined according to an on-pixel ratio (OPR) of the input image data, grayscales, etc. Here, the on-pixel ratio may be a ratio of a number of pixels that are activated in an on-state, to a total number of all pixels, see ¶ 0064; the image analyzing unit 410 may calculate a change of a grayscale value of the input image data IMAGE DATA during a certain time. Here, the certain time may be a time from a previous time point to a present time point, may be a time from the present time point to a future time point, or may be a time including the present time point. For example, the image analyzing unit .  
As to Claim 11, Pyo and Chen depending on Claim 9, Chen teaches wherein a second time point at which the timing controller masks the at least one pulse of the light emission clock signal is later than a first time point at which the timing controller masks the pulse of 10the scan clock signal (Figure 3 illustrates scan clock signal VST2_CLK is masked before the light emission clock signal EMST2_CLK).
As to Claim 12, Pyo and Chen depending on Claim 11, Chen teaches wherein a difference between the first time point and the second time point is less than or equal to a pulse width of each of the light emission control signals  (Figure 3 illustrates scan clock signal VST2_CLK is masked before the light emission clock signal EMST2_CLK, where the difference between the time points is less than the pulse width of EMST2 [duration T3]).
As to Claim 13, Pyo and Chen depending on Claim 11, Pyo teaches wherein a difference between the first time point and the second time point is greater than a pulse width of each of the light emission control signals (Figure 5 .  
As to Claim 16, Pyo and Chen depending on Claim 1, Chen teaches wherein the timing controller 15periodically switches between the first mode and the second mode (the display device 100 in the second mode may integrate several pulses (duration T1) of the light emission start signal EMST1 in the periods of the frames F1 to F4 in the first mode to a pulse (the duration T3) of the light emission start signal EMST2 that corresponds to the frame F1 in the second mode [masking a pulse during a first period of the frame in the second mode], and shorten an output of the light emission clock signal EMST2_CLK in the periods of the frames F2 to F4 [outputting another pulse during a second period] that are skipped, see ¶ 0023; the first mode (that is, the general display mode)…the second mode (that is, the frame skip mode), see ¶ 0027).  
Claims 14, 15 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 2017/0124958 to Pyo et al (“Pyo”) in view of U.S. Patent Publication 2019/0180689 to Chen et al (“Chen”) in further view of U.S. Patent Publication 2016/0111055 to Na et al (“Na”).
As to Claim 14, Pyo and Chen depending on Claim 1, Pyo and Chen fail to teach 20wherein the timing controller comprises: a region determiner to determine a first region of the display in which a still image is displayed or an image is not displayed by comparing a current frame with a previous frame;  25a masking time point determiner to generate a masking signal based on the first region; and a wherein the timing controller comprises: a region determiner to determine a first region of the display in which a still image is displayed or an image is not displayed by comparing a current frame with a previous frame (a portion of the first display area DAA displays a first video image VI1 and remaining portions of the first display area DAA display a static image, see ¶ 0111; Fig. 7);  25a masking time point determiner to generate a masking signal based on the first region (gate signals applied to the second gate driver 340 are generated using a second gate clock CPVB and the gate masking signal GMS. The gate masking signal GMS masks gate signals applied to a first gate line GLB1 to an (X-1)-th gate line GLBX-1 corresponding to a static image, see ¶ 0106); and a clock generator to generate the light emission clock signal, and to mask the at least one pulse of the light emission clock signal based on the masking signal (the timing controller 200 determines a first driving frequency of the first display area DAA based on first input image data displayed on the first display area DAA. The timing controller 200 determines a second driving frequency of the second display area DAB based on second input image data displayed on the second display area DAB, see ¶ 0059; the timing controller 200 [clock generator] generates a gate masking signal, which blocks gate clock pulses outputted to the gate lines corresponding to a static image, to output gate pulses to the gate lines GLAP to GLAQ corresponding to the first video image VI1. For example, in the second, third, fifth, and sixth frames, while a static image .
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Pyo and Chen with Na to teach the timing controller comprises: a region determiner to determine a first region of the display in which a still image is displayed or an image is not displayed by comparing a current frame with a previous frame;  25a masking time point determiner to generate a masking signal based on the first region; and a clock generator to generate the light emission clock signal, and to mask the at least one pulse of the light emission clock signal based on the masking signal.  The suggestion/motivation would have been in order to minimize power consumption (see ¶ 0006).
As to Claim 15, Pyo, Chen and Na depending on Claim 14, Na teaches wherein the timing controller further comprises a data compensator to generate image data by compensating input 5image data (image converting part 220 compensates grayscale data of the input image data RGB, see ¶ 0086) wherein the data driver is configured to generate the data signals based on the image data (input image data RGB to generate the data signal DATA to correspond to a , wherein the masking time point determiner is configured to determine a compensation period in which a pulse width of at least one of the light emission control 10signals is varied based on the masking signal (in the frames which only correspond to the frame cycle TB of the high frequency driving, the gate signals of the portion displaying the video image VI in the second display area DAB is normally outputted and the gate signals of the portion displaying the static image in the second display area DAB is blocked so that the portion displaying the video image VI is driven in a high driving frequency and the portion displaying the static image is driven in a low driving frequency, see ¶ 0109), and wherein the data compensator is configured to compensate partial data of the image data corresponding to the compensation period based on the pulse width (the timing controller 200 generates a gate masking signal, which blocks gate clock pulses outputted to the gate lines corresponding to a static image, to output gate pulses to the gate lines GLAP to GLAQ corresponding to the first video image VI1. For example, in the second, third, fifth, and sixth frames, while a static image is being applied to another portion of the display, the masking is performed, see ¶ 0117; in the frames which only correspond to the frame cycle TA (in FIG. 8) of the high frequency driving, the gate signals of the portion displaying the first video image VI1 in the first display area DAA is normally outputted and the gate signals of the portion displaying the static image in the first display area DAA is blocked so that the portion displaying the first video image VI1 is driven with a high driving frequency .  
As to Claim 20, Pyo and Chen depending on Claim 1, Pyo and Chen fail to teach wherein the data driver comprises: a digital analog converter configured to generate the data signals based on 20gamma voltages; a common buffer configured to output one of the gamma voltages as a reference voltage; and an output buffer configured to alternately output the data signals and the reference voltage in the second mode. Na teaches wherein the data driver comprises: a digital analog converter configured to generate the data signals based on 20gamma voltages (the gamma reference voltage generator 400 provides the gamma reference voltage VGREF to the data driver 500. The gamma reference voltage VGREF has a value corresponding to a level of the data signal DATA… The data driver 500 converts the data signal DATA into data voltages having an analog type using the gamma reference voltages VGREF. The data driver 500 outputs the data voltages to the data lines DL, see ¶ 0078-0080); a common buffer configured to output one of the gamma voltages as a reference voltage (The buffer part 550 buffers the data voltage outputted from the signal processor 540 and outputs the data voltage to the data line DL. The buffer part 550 may include an amplifier connected to the data line DL, see ¶ 0135); and an output buffer configured to alternately output the data signals and the reference voltage in the second mode (When the first input image data only includes a static image, the power voltages DVDD and AVDD are not provided to the portion of the data driver 500 corresponding to the first input image data…not providing power .
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Pyo and Chen with Na to teach a digital analog converter configured to generate the data signals based on 20gamma voltages; a common buffer configured to output one of the gamma voltages as a reference voltage; and an output buffer configured to alternately output the data signals and the reference voltage in the second mode.  The suggestion/motivation would have been in order to minimize power consumption (see ¶ 0006).
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 2017/0124958 to Pyo et al (“Pyo”) in view of U.S. Patent Publication 2019/0180689 to Chen et al (“Chen”) in further view of Chinese Publication 108682392 to Feng et al (“Feng”) (relied upon English Translation).
As to Claim 17, Pyo and Chen depending from Claim 1, Pyo and Chen fail to disclose wherein each of the pixels comprises: a light emitting element;  20a first 
Feng teaches wherein each of the pixels comprises: a light emitting element (Figure 6 illustrates OLED);  20a first transistor comprising a first electrode connected to a first power supply, a second electrode connected to a first node, a gate electrode connected to a second node, and a body to which a common control voltage is applied (transistor DTFT has a first electrode connected to power supply VDD, a second electrode connected to a first node, a gate electrode connected to a second node and a body connected to VGH [common control voltage], see Figure 6); a second transistor configured to transmit a corresponding data signal among the data signals to the second node in response to a scan signal among the scan 25signals (transistor T1 is connected via a first electrode to a data signal under control of a gate signal, see Figure 6); and a third transistor connecting the first node and the light emitting element (transistor T2 is connected to a first node [not shown but shared with the second electrode connection to transistor DTFT] and the OLED).  
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Pyo and Chen with Feng to teach each of the pixels comprises: a light emitting element;  20a first transistor th para).
Claims 18, 19 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 2017/0124958 to Pyo et al (“Pyo”) in view of U.S. Patent Publication 2019/0180689 to Chen et al (“Chen”) in further view of Chinese Publication 108682392 to Feng et al (“Feng”) (relied upon English Translation) in further view of European Patent 3,193,323 to Jeon.
As to Claim 18, Pyo, Chen and Feng depending from Claim 17, Pyo, Chen and Feng fail to disclose wherein the common control voltage having a first voltage level is applied to the pixels in the first mode, and wherein the common control voltage having a second voltage level that is 5different from the first voltage level is applied to a part of the pixels in the second mode. Jeon teaches wherein the common control voltage having a first voltage level is applied to the pixels in the first mode, and wherein the common control voltage having a second voltage level that is 5different from the first voltage level is applied to a part of the pixels in the second mode (power supply 30…may adjust .  
Before the effective filing date of the claimed invention, it would have been obvious to modify Pyo, Chen and Feng with Jeon to teach the common control voltage having a first voltage level is applied to the pixels in the first mode, and wherein the common control voltage having a second voltage level that is 5different from the first voltage level is applied to a part of the pixels in the second mode. The suggestion/motivation would have been in order to reduce power consumption (see ¶ 0219).
As to Claim 19, Pyo, Chen and Feng depending from Claim 17, Pyo, Chen and Feng fail to disclose wherein the display comprises a first pixel region and a second pixel region that are separated from each other, 10wherein each of first pixels among the pixels that are provided in the first pixel region is connected to a first common control line to receive the common control voltage, and wherein each of second pixels among the pixels that are provided in the second pixel region is connected to a second common control line to receive the common 15control voltage. Jeon teaches wherein the display comprises a first pixel region and a second pixel region that are separated from each other, 10wherein each of first pixels among the pixels that are provided in the first pixel region is connected to a first common control line to receive the common control voltage, and wherein each of second pixels among the pixels that are provided in the second pixel region is connected to a second common control line to receive the common 15control voltage (first driving voltage line 211 may be connected between the power supply 30 and the stage circuits 300_1 to 300_n, and transmit the first driving voltage VGH [first common control line to receive common control voltage VGH]; the second driving voltage line 212 may be connected between the power supply 30 and the stage circuits 300_1 to 300_n, and transmit the second driving voltage level VGL [second common control line to receive common control voltage VGL], see ¶ 0140-0141; During the second driving mode DM2, only an image with a lower frame frequency than the first driving mode DM1 should be displayed, see ¶ 0192; Examiner construes that driving mode DM1 and DM2 drive pixels in different regions).  
Before the effective filing date of the claimed invention, it would have been obvious to modify Pyo, Chen and Feng with Jeon to teach wherein the display comprises a first pixel region and a second pixel region that are separated from each other, 10wherein each of first pixels among the pixels that are provided in the first pixel region is connected to a first common control line to receive the common control voltage, and wherein each of second pixels among the pixels that are provided in the second pixel region is connected to a second common 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EBONI N GILES whose telephone number is (571)270-7453.  The examiner can normally be reached on Monday-Friday 9 am - 6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 5712727603.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EBONI N GILES/Examiner, Art Unit 2694     



/PATRICK N EDOUARD/Supervisory Patent Examiner, Art Unit 2694